        Case 1:19-cv-01417-JLS-HBS Document 193 Filed 05/26/20 Page 1 of 2



                           GLADSTEIN, REIF & MEGINNISS,                    LLP
                                           ATTORNEYS AT LAW

AMY GLADSTEIN                             39 BROADWAY • SUITE 2430                   ELLEN DICHNER
JAMES REIF                               NEW YORK, NEW YORK 10006                    ROBERT MOLOFSKY **
WALTER M. MEGINNISS, JR.                        (212) 228-7727                       YVONNE BROWN
KENT Y. HIROZAWA                              FAX: (212) 228-7654                    JUDITH I. PADOW
BETH M. MARGOLIS                                                                     Of Counsel
WILLIAM S. MASSEY *
AMELIA K. TUMINARO                                                                   ** ALSO ADMITTED IN
KATHERINE H. HANSEN *                                                                WASHINGTON, D.C.
MICHAEL L. WINSTON
 ─────────────────
JESSICA E. HARRIS

* ALSO ADMITTED IN NJ


                                                          May 26, 2020


BY ECF

Hon. Hugh B. Scott
Robert H. Jackson U.S. Courthouse
2 Niagara Square
Buffalo, New York 14202

         Re:      Oretha Beh, et al. v. Community Care Companions, Inc., et al.,
                  No. 1:19-CV-01417 JLS HBS                                      .

Dear Magistrate Judge Scott,

          I am writing on behalf of Plaintiffs to request clarification of one part of this Court’s
May 22, 2020 Decision and Order (Doc. 191).

             The first sentence of Section 2 thereof provides: “Once the group of 92 individuals and
the group of 40 individuals have been chosen, discovery may begin immediately.” We understand
“discovery” in this context to be that directed at and/or concerning the individual 92 persons and/or
the individual 40 persons referenced in the same sentence and not to include discovery relevant to
class certification discovery but which is not directed at those persons individually. We note in
this regard that in setting a deadline of October 19, 2020 for completion of class certification
discovery, this Court noted this was “[a]s the parties have agreed.” See first sentence of Section
3. The Court clearly was referring to the parties’ agreement that they should have a period of five
months for completion of class certification discovery. If the Court’s statement in Section 2 quoted
above were construed to refer to any and all class certification discovery, it would be inconsistent
with the parties’ agreement and the Court’s intention to allow five months for such discovery,
because it would reduce that period from May 22 through October 19 to June 12 through October
19. In other words, it would reduce the intended five month period by three weeks.

                Perhaps in an overabundance of caution, we ask the Court to clarify that it meant
what Plaintiffs understand the Court to have meant.
     Case 1:19-cv-01417-JLS-HBS Document 193 Filed 05/26/20 Page 2 of 2




              Thank you for your attention to this matter.


                                                              Yours truly,

                                                    .   /s/   James Reif     .
                                                              James Reif


cc: Brian Shenker Esq.
       (by ECF)




                                               2
